DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/12/2019, 12/30/2019 and 09/16/2020 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.
	
Claim Objections
Claim 8 is objected because these claims attempt to indirectly define the subject-matter in terms of a result to be achieved, hence stating the underlying problem without providing the technical features needed to achieve such result.  In this instance, such “a reflectance to the light from the projector of greater than about 50%” is not allowable because it appears possible to define the subject matter in more concrete terms, viz. in terms of structural features by which the effect is to be achieved.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1.	Claims 14-120 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14-16 of U.S. Patent No. 10,551,620 respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both disclose a substrate; and a plurality of interferometric elements arranged on the substrate, the elements configured to substantially specularly reflect incident light so as to portray a reflected .
Furthermore, it has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
	Claim 15 is rejected as being double-patented over claim 15 of US patent 10,551,620.
Claim 16 is rejected as being double-patented over claim 16 of US patent 10,551,620.
Claim 17 is rejected as being double-patented over claim 14 of US patent 10,551,620 (i.e. curved substrate).
Claim 19 is rejected as being double-patented over claim 14 of US Patent 10,551,620 since both claim discloses the heads up display system with combiner screen is separate from a windscreen of the vehicle.
Claim 20 is rejected as being double-patented over claim 20 of US Patent 10,551,620 since both claims disclose the heads up display system with the reflective polarizer comprises a multilayer plastic film.

18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,551,620 in view of Jang et al.(US 20100060825).
Claim 14 of Patent 10,551,620 discloses the heads up display system of claim 17 of pending application. However, Patent 10,551,620 does not disclose a protective layer disposes over the reflective polarizer.  Jang is in same field of endeavor and teaches a protective layer (protective substrate 210)(fig.8).  Therefore, it would be obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Jang to the device of Patent 10,551,620 for protecting purpose. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al.(US 20100060825 hereafter Jang).
Regarding to claim 1, Jang disclose, in Figures 8-11, comprising of a combiner screen comprising: a first substantially transparent substrate (250) defining a first surface and a second surface;
a second substantially transparent substrate (750) defining a third surface and a fourth surface;
a third substantially transparent substrate (210) defining a fifth surface and a sixth surface, wherein the first substrate (250) is positioned between the third substrate (210) and the second substrate (750);
an electro-optic material positioned between the first substrate (250) and the second substrate (750); and
a transflective layer (232 or 204a or 206a)(Fig. 9 or 10 or 11) positioned between the first and sixth surfaces; and
a projector for projecting light (L1)(Fig.2B) toward the fifth surface of the third substrate (210)(par.[0051]-[0054]).

Regarding to claim 7, Jang discloses the display system of claim 1, wherein the third substrate (210) is thinner than each of the first substrate (250) and the second substrate (750).
	Regarding to claim 8, Jang discloses the display sytem of claim 1 with app structural feature similar to applicant claim 1 structure; therefore, Jang’s apparatus would yield the same result that is a reflectance to the light from the projector of greater than about 50%.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al., as applied to claim 1 above, and further in view of Peeri (US 9,429,757 of record).
Regarding to claim 2, Jang discloses the system of claim 1. Jang does not discloses wherein the transflective layer comprises a reflective polarizer.  Peeri teaches a display system, wherein the transflective layer comprises a reflective polarizer (Fig.1, element 65; col.6, line 38).  Therefore, it would be obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Peeri to the device of Jang for polarizing purpose.
Regarding to claim 3, Jang and Peeri discloses the device of claim 2, Jang further discloses wherein the combiner screen is a standalone component (Fig.7).

Allowable Subject Matter
1.	Claims 9-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: (claim 9) a reflective polarizer positioned between the sixth and first surfaces; and an antireflection coating positioned on the third substrate.
2.	Claims 4-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent 
The following is a statement of reasons for the indication of allowable subject matter: (claim 4) wherein the combiner screen is configured to fail to a transparent state; (claim 5) wherein the combiner screen defines a first shape and extends from one of an instrument panel and cluster hood of the vehicle and a windscreen defines a second shape different from the first shape defined by the combiner screen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYEN TRA/Primary Examiner, Art Unit 2872